United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 11-1052
                                      ___________

                                            *
Friends of Weiner School District,          *
                                            *
             Plaintiff - Appellant,         *
                                            *
Department of Agriculture,                  *
Involuntary/Third-Party Plaintiff;          *
Weiner School District,                     *
Involuntary/Third-Party Plaintiff,          *
                                            *
             Plaintiffs,                    *
                                            *
      v.                                    *   Appeal from the United States
                                            *   District Court for the
State of Arkansas; Arkansas                 *   Eastern District of Arkansas.
Department of Emergency                     *
Management; David Maxwell, in his           *       [UNPUBLISHED]
official capacity; Arkansas State Board     *
of Education; Naccaman Williams, Dr.,       *
in his official capacity; Ben Mays, Dr.,    *
in his official capacity; Sherry Burrow,    *
in her official capacity; Jim Cooper, in    *
his official capacity; Brenda Gullet, in    *
her official capacity; Samuel Ledbetter,    *
in his official capacity; Alice Williams    *
Mahony, in her official capacity;           *
Toyce Newton, in her official capacity;     *
Vickie Saviers, in her official capacity;   *
Arkansas Department of Education;           *
Harrisburg School District;                 *
                                            *
Mike Beebe, Governor, in his          *
official capacity,                    *
                                      *
             Defendants - Appellees.  *
                                      *
                                 ___________

                             Submitted: November 14, 2011
                                Filed: December 15, 2011
                                 ___________

Before SMITH, BOWMAN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Friends of Weiner School District, a non-profit citizens group, appeals from an
order of the District Court1 dismissing their Commerce Clause action that alleged
violations of federal and state law by Appellees in connection with the administrative
consolidation of the Weiner School District with the Harrisburg School District in
Poinsett County, Arkansas. Upon careful de novo review, see LeMay v. U.S. Postal
Service, 450 F.3d 797, 799 (8th Cir. 2006), we conclude that dismissal was proper for
the reasons stated by the District Court. Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.

                                         -2-